In a stockholder’s derivative action, defendants appeal from an order of the Supreme Court, Kings County, entered January 3, 1966 which denied their motion: (1) to dismiss the amended complaint for failure to serve an amended complaint conforming to CPLR 3014 as directed by a prior order of said court wherein plaintiff was directed separately to state and number her alleged causes of action, i.e., an individual cause of action and a stockholder’s derivative cause of action or (2) in the alternative, to require plaintiff to serve a second amended complaint separately stating and numbering the causes of action. Order affirmed, with $10 costs and disbursements (O’Hara v. Derschug, 232 App. Div. 31). Defendants’ time to answer is extended until 20 days after entry of the order hereon.
Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.